POLEN, Judge,
concurring specially.
Our affirmance of the trial court’s award of temporary support and attorneys fees to the wife should be without prejudice to the husband requesting a supplemental hearing, to present the balance of the evidence he claims was precluded because of insufficient time at the hearing that resulted in the appealed order. Priestes v. Priestes, 549 So.2d 246 (Fla. 2d DCA 1989). If such a hearing results in a reduction of husband’s temporary support obligations, he can then be credited for excess amounts already paid. Priestes at 247.